EXHIBIT 10.1

 

EXHIBIT D

 

FORM OF VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”) is entered into as of November 7, 2004,
among MAIN STREET TRUST, INC., an Illinois corporation (“MSTI”), Citizens First
Financial Corp., a Delaware corporation (“Citizens”), and each of Citizens’
directors who own voting stock of Citizens (collectively referred to in this
Agreement as the “Principal Stockholders,” and individually as a “Principal
Stockholder.”)

 

RECITALS

 

A.                                    As of the date hereof, each Principal
Stockholder is the owner of the number of shares of Citizens’ common stock,
$0.01 par value per share (“Citizens Common Stock”) and options to purchase the
number of shares of Citizens Common Stock, as is set forth opposite such
Principal Stockholder’s name on the signature page attached hereto and such
total number of shares represents approximately the percentage of the issued and
outstanding shares of Citizens’ voting stock that is also set forth thereon
opposite such Principal Stockholder’s name.

 

B.                                    MSTI is contemplating the acquisition of
Citizens by means of a merger (the “Merger”) of Citizens with and into Citizens
Acquisition LLC, a Delaware limited liability company and a wholly-owned
subsidiary of MSTI (“Acquisition LLC”), pursuant to an Agreement and Plan of
Merger dated of even date herewith (the “Merger Agreement”).

 

C.                                    MSTI is unwilling to expend the
substantial time, effort and expense necessary to implement the Merger,
including applying for and obtaining necessary approvals of regulatory
authorities, unless all of the Principal Stockholders enter into this Agreement.

 

D.                                    Each Principal Stockholder believes it is
in his or her best interest as well as the best interest of Citizens for MSTI to
consummate the Merger.

 

AGREEMENTS

 

In consideration of the foregoing premises, which are incorporated herein by
this reference, and the covenants and agreements of the parties herein
contained, and as an inducement to MSTI to enter into the Merger Agreement and
to incur the expenses associated with the Merger, the parties hereto, intending
to be legally bound, hereby agree as follows:

 

Section 1.                                         Definitions; Construction. 
All terms that are capitalized and used herein (and are not otherwise
specifically defined herein) shall be used in this Agreement as defined in the
Merger Agreement.  The parties hereby incorporate by this reference the
principles of construction set forth in Section 1.2 of the Merger Agreement.

 

D-1

--------------------------------------------------------------------------------


 

Section 2.                                         Representations and
Warranties.  Each Principal Stockholder represents and warrants that as of the
date hereof, he or she:

 

(a)                                  owns beneficially and of record the number
of shares of Citizens Common Stock, and holds options to purchase the number of
shares of Citizens Common Stock, each as is set forth opposite such Principal
Stockholder’s name on the signature page attached hereto, all of which shares
are, or, with respect to shares issuable upon the exercise of options, when
issued will be, free and clear of all liens, pledges, security interests,
claims, encumbrances, options, voting agreements, proxies, agreements to sell
and commitments of every kind (collectively, “Encumbrances”);

 

(b)                                 has the sole, or joint with any other
Principal Stockholder, voting power with respect to such shares of Citizens
Common Stock, and, except as set forth on the signature page attached hereto,
that he or she does not own or hold any rights to acquire any additional shares
of Citizens’ capital stock (by exercise of stock options or otherwise) or any
interest therein or any voting rights with respect to any additional shares; and

 

(c)                                  has all necessary power and authority to
enter into this Agreement and further represents and warrants that this
Agreement is the legal, valid and binding agreement of such Principal
Stockholder, and is enforceable against such Principal Stockholder in accordance
with its terms.

 

Section 3.                                         Voting Agreement.  Each
Principal Stockholder hereby agrees that at any meeting of Citizens’
stockholders however called, and in any action by written consent of Citizens’
stockholders, such Principal Stockholder shall vote all shares of Citizens
Common Stock now or at any time hereafter owned or controlled by him or her:

 

(a)                                   in favor of the Merger and the other
Contemplated Transactions as described in the Merger Agreement, and any action
or agreement that would reasonably be expected to facilitate the Contemplated
Transactions;

 

(b)                                  against any acquisition of any capital
stock of Citizens or the Bank through purchase, merger, consolidation or
otherwise, or the acquisition by any method of a substantial portion of the
assets of Citizens or the Bank, in any such case by any party other than MSTI or
its Subsidiaries (an “Acquisition Transaction”);

 

(c)                                   against any action or agreement that would
reasonably be expected to result in a material breach of any covenant,
representation or warranty or any other obligation of Citizens under the Merger
Agreement; and

 

(d)                                  against any action or agreement that would
reasonably be expected to impede or interfere with the Contemplated
Transactions, including any:  (i) change in Citizens’ board of directors;
() change in Citizens’ present capitalization; or (ii) other material change in
Citizens’ corporate structure or business, in each such case except as otherwise
agreed to in writing by MSTI.

 

D-2

--------------------------------------------------------------------------------


 

Section 4.                                         Additional Covenants.  Except
as required by law, each Principal Stockholder agrees that he or she will:

 

(a)                                  not, and will not permit any of his or her
Affiliates, prior to the Effective Time to sell, assign, transfer or otherwise
dispose of, create an Encumbrance with respect to, or permit to be sold,
assigned, transferred or otherwise disposed of, any Citizens Common Stock owned
of record or beneficially by such Principal Stockholder, whether such shares of
Citizens Common Stock are owned of record or beneficially by such Principal
Stockholder on the date of this Agreement or are subsequently acquired by any
method, except:  (i) for transfers by will or by operation of law (in which case
this Agreement shall bind the transferee); (ii) with the prior written consent
of MSTI (which consent shall not be unreasonably withheld), for any sales,
assignments, transfers or other dispositions necessitated by hardship; or
(iii) as MSTI may otherwise agree in writing;

 

(b)                                 not, and will not permit any of his or her
Affiliates, directly or indirectly (including through its Representatives), to
initiate, solicit or encourage any discussions, inquiries or proposals with any
third party relating to an Acquisition Transaction, or provide any such person
with information or assistance or negotiate with any such person with respect to
an Acquisition Transaction or agree to or otherwise assist in the effectuation
of any Acquisition Transaction;

 

(c)                                  not vote or execute any written consent to
rescind or amend in any manner any prior vote or written consent to approve or
adopt the Merger Agreement or any of the other Contemplated Transactions;

 

(d)                                 at MSTI’s request, use his or her best
efforts to cause any necessary meeting of Citizens’ stockholders to be duly
called and held, or any necessary consent of stockholders to be obtained, for
the purpose of approving or adopting the Merger Agreement and the other
Contemplated Transactions;

 

(e)                                  cause any of his or her Affiliates to
cooperate fully with MSTI in connection with the Merger Agreement and the
Contemplated Transactions; and

 

(f)                                    execute and deliver such additional
instruments and documents and take such further action as may be reasonably
necessary to effectuate and comply with his or her respective obligations under
this Agreement.

 

Section 5.                                         Termination.  Notwithstanding
any other provision of this Agreement, this Agreement shall automatically
terminate on the earlier of:  (i) the date of termination of the Merger
Agreement as set forth in Article 11 thereof, as such termination provisions may
be amended by Citizens, MSTI and Acquisition LLC from time to time; or (ii) the
Effective Time.

 

Section 6.                                         Remedies.  Each Principal
Stockholder understands and acknowledges that if he or she should breach any of
his or her covenants contained in this Agreement, the damage to MSTI would be
indeterminable in view of the inability to measure the ultimate value and
benefit to MSTI resulting from its contemplated future ownership and control of
Citizens,

 

D-3

--------------------------------------------------------------------------------


 

and that MSTI therefore would not have an adequate remedy at law to compensate
MSTI for any such breach.  Each Principal Stockholder agrees that in addition to
any other remedy available to MSTI at law or in equity, MSTI shall be entitled
to specific performance of this Agreement by such Principal Stockholder upon
application to any court having jurisdiction over the parties.  Accordingly,
each Principal Stockholder:  (a) irrevocably waives, to the extent permitted by
law, any defense that he or she might have based on the adequacy of a remedy at
law that might be asserted as a bar to specific performance, injunctive relief
or other equitable relief; and (b) agrees to the granting of injunctive relief
without the posting of any bond and further agrees that if any bond shall be
required, such bond shall be in a nominal amount.

 

Section 7.                                         Amendment and Modification. 
This Agreement may be amended, modified or supplemented at any time by the
written approval of such amendment, modification or supplement by Citizens, MSTI
and all of the Principal Stockholders.

 

Section 8.                                         Entire Agreement.  This
Agreement evidences the entire agreement among the parties hereto with respect
to the matters provided for herein and there are no agreements, representations
or warranties with respect to the matters provided for herein other than those
set forth herein and in the Merger Agreement and written agreements related
thereto.  Except for the Merger Agreement, this Agreement supersedes any
agreements among any of Citizens, its stockholders, MSTI or Acquisition LLC
concerning the acquisition, disposition or control of any Citizens Common Stock.

 

Section 9.                                         Absence of Control.  Subject
to any specific provisions of this Agreement, it is the intent of the parties to
this Agreement that neither MSTI nor Acquisition LLC by reason of this Agreement
shall be deemed (until consummation of the Contemplated Transactions) to
control, directly or indirectly, any other party and shall not exercise, or be
deemed to exercise, directly or indirectly, a controlling influence over the
management or policies of any such other party.  Pursuant to Section 2.10 in the
Merger Agreement, nothing contained herein shall be deemed to grant MSTI an
ownership interest in any shares of Citizens Common Stock.

 

Section 10.                                  Informed Action.  Each Principal
Stockholder acknowledges that he or she has had an opportunity to be advised by
counsel of his or her choosing with regard to this Agreement and the
transactions and consequences contemplated hereby.  Each Principal Stockholder
further acknowledges that he or she has received a copy of the Merger Agreement
and is familiar with its terms.

 

Section 11.                                  Severability.  The parties agree
that if any provision of this Agreement shall under any circumstances be deemed
invalid or inoperative, this Agreement shall be construed with the invalid or
inoperative provisions deleted and the rights and obligations of the parties
shall be construed and enforced accordingly.

 

Section 12.                                  Counterparts.  This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute but one and the same
instrument.

 

D-4

--------------------------------------------------------------------------------


 

Section 13.                                  Governing Law.  All questions
concerning the construction, validity and interpretation of this Agreement and
the performance of the obligations imposed by this Agreement shall be governed
by the internal laws of the State of Illinois applicable to agreements made and
wholly to be performed in such state without regard to conflicts of laws.

 

Section 14.                                  Jurisdiction and Service of
Process.  Any action or proceeding seeking to enforce any provision of, or based
on any right arising out of, this Agreement shall be brought only in the courts
of the State of Illinois, County of Sangamon or, if it has or can acquire
jurisdiction, in the United States District Court serving the County of
Sangamon, and each of the parties consents to the jurisdiction of such courts
(and of the appropriate appellate courts) in any such action or proceeding and
waives any objection to Venue laid therein.  Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world.

 

Section 15.                                  Successors; Assignment.  This
Agreement shall be binding upon and inure to the benefit of Citizens and MSTI,
and their successors and permitted assigns, and the Principal Stockholders and
their respective spouses, executors, personal representatives, administrators,
heirs, legatees, guardians and other legal representatives.  This Agreement
shall survive the death or incapacity of any Principal Stockholder.  This
Agreement may be assigned only by MSTI, and then only to a Subsidiary of MSTI.

 

Section 16.                                  Directors.  The parties hereto
acknowledge that each Principal Stockholder is entering into this agreement
solely in his or her capacity as Citizens Stockholders and, notwithstanding
anything to the contrary in this Agreement, nothing in this Agreement is
intended or shall be construed to require any Principal Stockholder, in his or
her capacity as a director of Citizens, to act or fail to act in accordance with
his or her fiduciary duties in such director capacity.  Furthermore, no
Principal Stockholder makes any agreement or understanding herein in his or her
capacity as a director of Citizens.  For the avoidance of doubt, nothing in this
Section 16 shall in any way limit, modify or abrogate any of the obligations of
the Principal Stockholders hereunder to vote the shares owned by him or her in
accordance with the terms of the Agreement and not to transfer any shares except
as permitted by this Agreement.

 

[THIS SPACE LEFT INTENTIONALLY BLANK]

 

D-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement
individually, or have caused this Agreement to be executed by their respective
officers, on the day and year first written above.

 

CITIZENS FIRST FINANCIAL CORP.

MAIN STREET TRUST, INC.

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

D-6

--------------------------------------------------------------------------------


 

[Signature Page of Voting Agreement Continued]

 

PRINCIPAL STOCKHOLDERS

 

SHARES OWNED

 

PERCENTAGE OWNERSHIP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[              ]

 

[              ]

 

Signature

 

 

 

 

 

 

 

 

 

 

 

[                                                                      

]

 

 

 

 

Printed Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[              ]

 

[              ]

 

Signature

 

 

 

 

 

 

 

 

 

 

 

[                                                                     

]

 

 

 

 

Printed Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[              ]

 

[              ]

 

Signature

 

 

 

 

 

 

 

 

 

 

 

[                                                                      

]

 

 

 

 

Printed Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[              ]

 

[              ]

 

Signature

 

 

 

 

 

 

 

 

 

 

 

[                                                                      

]

 

 

 

 

Printed Name

 

 

 

 

 

 

D-7

--------------------------------------------------------------------------------